Citation Nr: 1035659	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-22 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a thyroid neoplasm.  

2.  Entitlement to an initial rating greater than 20 percent for 
migraine headaches.  

3.  Entitlement to an initial rating greater than 20 percent for 
lumbar degenerative disc disease beginning November 1, 2006.  

4.  Entitlement to an initial rating greater than 10 percent for 
lumbar degenerative disc disease prior to September 12, 2006.  

5.  Entitlement to an initial rating greater than 10 percent for 
left lower extremity radiculopathy.  

6.  Entitlement to an initial rating greater than 10 percent for 
hypothyroidism.  

7.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from August to December 2004, plus 
several months' prior unverified service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

The issue concerning entitlement to a total disability rating 
based on individual unemployability (TDIU) is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
thyroid neoplasm was first detected in August 2006, and does not 
show that the neoplasm is related to his military service or to 
any incident therein.  

2.  The Veteran's migraine headache disability has been 
manifested throughout the appeal period by very frequent 
completely prostrating and prolonged attacks that are productive 
of severe economic inadaptability.  

3.  Beginning November 1, 2006, the Veteran's lumbar degenerative 
disc disease has been manifested by painful motion with reduced 
forward flexion to 38 degrees, but without evidence of ankylosis 
or incapacitating episodes.  

4.  Prior to September 12, 2006, the Veteran's lumbar 
degenerative disc disease was manifested by painful motion with 
reduced forward flexion to 60 degrees, but without evidence of 
ankylosis or incapacitating episodes.  

5.  The Veteran's left lower extremity radiculopathy has been 
manifested throughout the appeal period by back pain radiating 
into his left foot, and some decreased sensation and decreased 
reflexes in his left leg, as well as some left foot drop when he 
is fatigued.  

6.  The Veteran's hypothyroidism has been asymptomatic throughout 
the appeal period, but has required continuous medication for 
control. 


CONCLUSIONS OF LAW

1.  Thyroid neoplasm was not incurred in or aggravated by active 
military service and may not be presumed to have been incurred 
therein, nor is it due to service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for an initial 50 percent evaluation and no more 
for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2009).  

3.  The criteria for an initial evaluation greater than 20 
percent and no more for lumbar degenerative disc disease, 
beginning November 1, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2009).  

4.  The criteria for an initial 20 percent evaluation for lumbar 
degenerative disc disease, prior to September 12, 2006, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2009).  

5.  The criteria for an initial 20 percent evaluation and no more 
for left lower extremity radiculopathy have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2009).  

6.  The criteria for an initial evaluation greater than 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7903 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to the initial adjudication of the Veteran's claims, an 
October 2005 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although notice was not 
provided to the Veteran prior to the initial adjudication of his 
claims informing him that a disability rating and an effective 
date would be assigned should the claims of service connection be 
granted, the Veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 
(Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 
556 U.S. __ (2009).  Moreover, a letter in June 2006 in relation 
to the Veteran's claim regarding thyroid neoplasm specifically 
did provide him with notice concerning assignment of a rating and 
effective date.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records and VA and private 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran was provided several VA 
examinations with regard to his claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  The Veteran has indicated that he found the 
September 2006 VA examination of his spine to be inadequate.  The 
examiner stated that certain testing could not be performed, due 
to the fact that the Veteran had recently undergone surgery.  
Another examination was subsequently conducted in December 2009.  
The Veteran has not indicated the December 2009 examination was 
inadequate.  Moreover, the Board finds that the December 2009 VA 
examination is adequate, as it is based on a complete review of 
the Veteran's claims file, an interview with the Veteran, and a 
physical examination of the Veteran.  38 C.F.R. § 3.159(c)(4); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there 
is no indication in the record that additional evidence relevant 
to the issues being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence). The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Veteran contends that he is entitled to service connection 
for thyroid neoplasm; to greater initial ratings for migraine 
headaches, lumbar degenerative disc disease, left lower extremity 
radiculopathy, and hypothyroidism; and to a total disability 
rating based on individual unemployability.  

I.  Service connection for thyroid neoplasm

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including cancer, will 
be presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability, but only that degree, over and above the 
degree of disability existing prior to the aggravation.  Id.  

The Veteran contends that two thyroid nodules were first detected 
after service in the course of further work-up of the 
hypothyroidism that had been diagnosed and treated during 
service.  The nodules were found at surgery to contain neoplasm.  
He believes that the thyroid neoplasm began during service and is 
directly related to the hypothyroidism for which service 
connection has already been established.  

The report of a private examination in December 2005 notes that 
no palpable masses were found on examination of the head and 
neck, as do the reports of examinations by VA physicians from 
August 2005 to April 2006.  

A VA physician wrote in April 2006 that the Veteran reported 
having a progressive, non-productive cough, dyspnea with 
activity, a sensation of a mass at the base of his tongue, 
dysphagia for liquids and solids, and neck pain since being 
stationed in Bosnia during service in 2004.  Subsequent VA 
records indicate that a thyroid nodule was found on the right 
side on ultrasound.  A needle biopsy of the thyroid in June 2006 
was consistent with nodular hyperplasia with some follicular 
cells.  In July and August 2006, the Veteran underwent a two-
stage total thyroidectomy, pathological examination of which 
showed papillary microcarcinoma.  

A VA physician provided a medical opinion in November 2006, after 
reviewing all of the Veteran's records.  The examiner noted that 
hypothyroidism was reported, dating back to 2004; service 
connection has been established for hypothyroidism.  The examiner 
stated that hypothyroidism does not in any way cause cancer.  

The Board recognizes that the Veteran is a physician and is 
himself competent to provide medical evidence regarding his own 
medical condition.  He has stated that his original complaint, 
while on active duty, was of an enlarged thyroid causing pain, 
pressure, eating and swallowing difficulties, as well as extreme 
fatigue.  

The Board finds the Veteran's reported history of his thyroid 
disability credible.  However, the Board accords greater 
probative weight to the opinion of the disinterested November 
2006 VA physician regarding the lack of nexus between the 
service-connected hypothyroidism and the thyroid neoplasm.  

The evidence shows that the Veteran's thyroid neoplasm was first 
diagnosed in July 2006, more than two years after his separation 
from service.  No examiner has indicated that the neoplasm is in 
any way related to service.  Therefore, service connection on the 
basis of direct service incurrence is not established.  

Further, because the neoplasm was first manifest more than one 
year after the Veteran's separation from service, service 
connection cannot be presumed.  

Finally, the most credible medical evidence shows that the 
Veteran's thyroid neoplasm is not proximally due to or the result 
of his service-connected hypothyroidism.  Additionally, there is 
no evidence that the hypothyroidism aggravated the neoplasm, 
which was detected and diagnosed only on microscopic examination 
of the Veteran's resected thyroid more than two years after his 
treatment for hypothyroidism had begun.  

Accordingly, the preponderance of the evidence is against the 
Veteran's claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Greater initial ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the entire history is necessary so 
that a rating may accurately reflect the elements of any 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
rule does not apply here because the current appeal is based on 
the assignment of the initial ratings for the Veteran's 
disabilities following the initial award of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability existing 
when the initial rating was assigned and should be the evidence 
"used to decide whether an original rating on appeal was 
erroneous."  Id. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Id.  

A.  Migraine headaches

Service connection for migraine headaches was granted by an 
August 2006 rating decision as having been aggravated by service, 
and a 20 percent evaluation was assigned under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8100, effective December 20, 
2004, after deducting 10 percent for the degree of disability 
that existed at the time of the Veteran's entrance onto active 
duty.  See 38 C.F.R. §§ 4.22, 4.124a, Diagnostic Code 8100 
(2009).  A 30 percent evaluation is warranted for migraines with 
characteristic prostrating attacks occurring on an average once a 
month over the last several months, and the maximum 50 percent 
evaluation is warranted for migraines with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  For migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months, a 10 percent evaluation is assigned.  With less 
frequent attacks, a zero percent rating is warranted.  Id.  The 
rating criteria do not define "prostrating," nor has the Court 
of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 
126-127 (quoting Diagnostic Code 8100 verbatim but not 
specifically addressing the definition of a prostrating attack).  
By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1367 (28th Ed. 1994), "prostration" is defined as "extreme 
exhaustion or powerlessness."  

The treatment records since the Veteran's separation from service 
reflect few visits where he expressed complaints of headaches.  
The record of an emergency room visit in February 2005 notes his 
complaint of a headache for the previous week and a half.  
Following evaluation and treatment, he felt better and was 
released.  During a clinic visit in June 2006 and on VA 
compensation examination during that month, he reported that he 
had headaches every other week, lasting four to five days; his 
medication was increased.  He stated to a private examiner in 
July 2006 and to a VA compensation examiner in September 2006, 
that the headaches were briefer, lasting two to three days, 
although they still occurred every other week.  

At the time of a clinic visit in June 2008, the Veteran indicated 
that his headaches had recently again increased.  None of the 
above examiners commented on the severity of the Veteran's 
headaches or on whether they were prostrating.  

A VA compensation examiner in December 2009 wrote that the 
Veteran's migraines were "under good control."  It was again 
noted that the headaches were then occurring every other week and 
lasted one to two days.  The examiner also commented that most of 
the Veteran's headaches were prostrating.  

In his July 2007 notice of disagreement, the Veteran stated that 
his headaches continued to worsen in frequency and severity and 
had a major impact on his daily activities.  He noted that his 
headache log showed that his average severe headache duration had 
increased from four to five days to five to seven days, and that 
they occurred "almost every other week," with additional 
headaches during alternate weeks.  He stated that a typical 
severe headache had a severity of 10/10, and that no medication 
relieved the pain or the consequent vomiting.  The Veteran 
described his headaches in detail and indicated that the 
prostrating aspect would last two to three days.  In a statement 
received from the Veteran in August 2008, he indicated that his 
migraines occurred at least weekly (three to five per month), 
lasting two to seven days each, "producing prostration, 
obtundity and absolute inability to be employed due to not only 
pain and medication effects, but also unreliability and 
absence."  He contended that a 50 percent rating should be 
assigned.  

The Veteran has consistently reported throughout the appeal 
period that he has severe headaches that occur every other week, 
and a recent VA examiner confirmed that most of the Veteran's 
headaches are prostrating.  In addition, his headaches have 
lasted up to several days and, as reasonably stated by the 
Veteran in September 2008, have resulted in severe economic 
inadaptability by causing frequent absence from work and 
unreliability of performance.  Thus, the frequency and severity 
of the Veteran's headaches exceed the criteria for a 30 percent 
rating.  Moreover, the Board finds the Veteran's medical 
assessment of his headaches to be credible, and that assessment 
has been supported by other examiners.  Affording the Veteran the 
benefit of the doubt, the Board finds therefore that the criteria 
for a 50 percent rating for his migraine headaches have been met 
throughout the appeal period.  

The RO granted service connection for migraines based on in-
service aggravation of the Veteran's preexisting migraine 
headache disorder.  As noted above, to determine the proper 
rating to be assigned, a deduction is to be made from the present 
degree of disability for the degree, if ascertainable, of the 
disability existing at the time of entrance into active service, 
in terms of the rating schedule, except that if the disability is 
total (100 percent) no deduction will be made.  38 C.F.R. § 4.22.  

On service department examination in June 2003, prior to the 
Veteran's entry onto active duty in August 2004, it was noted 
that he was taking medication for migraine prophylaxis, and that 
when he was off medication, he experienced classic migraines once 
or twice a month, with photophobia, nausea, and vomiting.  
However, a memorandum dated in July 2003 states that the Veteran 
had been headache-free for the previous two years after starting 
his current medication.  The service treatment records show that 
he was treated while he was on active duty on multiple occasions 
for migraine headaches.  

Based on evidence showing that the Veteran was headache-free for 
at least two years prior to his entry onto active duty, the Board 
finds that the disability warranted a zero percent rating prior 
to service.  Therefore, no deduction should be made for the 
disability existing at the time of his entrance into active 
service.  

Accordingly, the Board concludes that an initial 50 percent 
rating throughout the appeal period is warranted for the 
Veteran's migraine headaches.  Inasmuch as 50 percent is the 
highest rating provided by the Rating Schedule for migraine 
headaches, no higher schedular rating may be assigned.  

The Board notes that the Veteran stated in August 2008 that he 
believed his migraine disability warranted a 50 percent rating.  
Therefore, the 50 percent rating assigned herein constitutes a 
full grant of the benefit sought on appeal.  Cf. AB v. Brown, 6 
Vet. App. 35, 39 (1993) (holding that where there is no clearly 
expressed intent to limit the appeal to entitlement to a specific 
disability rating for the service-connected condition, the RO and 
BVA are required to consider entitlement to all available ratings 
for that condition).  

B.  Lumbar degenerative disc disease 

The Veteran's lumbar degenerative disc disease is evaluated under 
the General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 through 5243.  The General Rating Formula states that, with 
or without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: a 20 percent disability rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; a 40 percent disability 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent disability rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine; and, 
a 100 percent disability rating is warranted for unfavorable 
ankylosis of entire spine.  See 38 C.F.R. § 4.71a, General Rating 
Formula.  Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
rated separately under an appropriate diagnostic code.  Id. at 
Note (1).  

Additionally, Diagnostic Code 5243 provides that intervertebral 
disc syndrome is to be rated either under the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Formula for Rating 
IVDS), whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  Under the 
Formula for Rating IVDS, a 20 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months; a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for 
Rating IVDS.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  Id., Note (1).  

Because the General Rating Formula is identical for all 
diagnostic codes pertaining to the spine other than for 
degenerative disc disease, consideration of other relevant 
diagnostic codes pertaining to the spine is not required.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5236, 5237, 5238, 5239, 5240, 5241, 5242 
(2009).  

The report of a private evaluation in December 2005 indicates 
that the Veteran then complained of back pain radiating to his 
left leg, with numbness and weakness; he reportedly had 
difficulty walking more than 30-40 feet, and had a pronounced 
limp.  The examiner stated that there was no muscle spasm or 
laxity and that range of motion was "stable," although range of 
motion measurements were not recorded.  It was noted that that 
there was 1.5cm of left calf atrophy, and that the Veteran was 
unable to heel/toe walk on the left; muscle strength, however, 
was reportedly normal.  Straight leg raise testing was positive 
on the left; reflexes were symmetrical.  

Electromyography and nerve conduction studies of the left lower 
extremity in January 2006 were reportedly normal.  

On private examination in March 2006, the Veteran complained of 
constant aching back pain that radiated to both sacroiliac 
joints, both thighs, and his left foot.  He also reported having 
low back and posterior thigh muscle spasms, numbness and tingling 
in his left lateral foot and toes, and left lower extremity 
weakness, with left foot drop when he was fatigued.  On 
examination, the left calf was weak to dorsiflexion and plantar 
flexion; sensation was reduced to pinprick in the left leg; the 
left Achilles reflex was absent; and the Veteran walked with a 
limp, favoring the left leg because of back pain and radicular 
pain.  Range of motion of the thoracolumbar spine was painful, 
with flexion accomplished to 60 degrees, extension to 10 degrees, 
and right and left lateral flexion to 20 degrees.  Straight leg 
raise testing was positive on the left at 60 degrees, with back 
pain and radiating pain to the Veteran's knee.  

A VA examiner in June 2006 noted that the Veteran walked with an 
antalgic gait and used a cane.  

In September 2006, the Veteran underwent an L4-5 laminectomy, an 
S1 partial laminectomy, and a spinal fusion.  A VA compensation 
examination was scheduled later that month, but no findings were 
reported due to the Veteran's recent surgery.  

A VA clinic examiner noted in June 2008 that both right and left 
patellar reflexes were absent, that both Achilles reflexes were 
2/4, that the left leg was weaker than the right, and that the 
Veteran could not stand on his left heel or toes.  The examiner 
indicated that the Veteran used a cane at home and that he 
limped, favoring his left leg.  

At the time of a VA compensation examination in December 2009, 
there was decreased sensation in the S1 dermatome of the left 
foot, and the left patellar and Achilles reflexes were noted to 
be 2/4.  The Veteran walked with a camptocormic gait, but muscle 
strength was noted to be normal.  He complained of severe pain 
daily, and indicated that his radicular symptoms were worse on 
the left, including numbness, some of which had become constant.  
The Veteran denied a history of urine or fecal incontinence, and 
he denied having had any incapacitating episodes or flare-ups due 
to the back disability.  On examination, there was lumbar 
flattening, but no muscle spasm.  Muscle tone and strength were 
also noted to be normal.  There was decreased sensation in the 
left S1 dermatome; left knee and ankle reflexes were reduced.  
Range of motion testing was noted to be painful, with flexion 
possible to 43 degrees, extension to 0 degrees, right lateral 
flexion to 24 degrees, left lateral flexion to 18 degrees, right 
lateral rotation to 24 degrees, and left lateral rotation to 20 
degrees.  The examiner indicated that the Veteran experienced 
increased pain on repetitive movement, which further reduced 
forward flexion to 38 degrees and right lateral flexion to 22 
degrees.  

Because the evidence shows that the Veteran has never experienced 
any incapacitating episodes due to his service-connected lumbar 
degenerative disc disease, a rating on that basis is not 
warranted. 

The RO assigned an initial 10 percent rating for lumbar 
degenerative disc disease under Diagnostic Code 5242.  Following 
the Veteran's spinal surgery, a temporary 100 percent rating for 
convalescence was assigned, beginning September 12, 2006, with a 
subsequent 20 percent rating, beginning November 1, 2006.  

Although the March 2006 private examiner did not comment on 
whether repetitive motion further reduced the measured range of 
motion of the Veteran's thoracolumbar spine, the notation that 
flexion was possible only to 60 degrees meets the criteria for a 
20 percent rating under the General Rating Formula.  A 20 percent 
rating is also supported by the March 2006 examiner's report that 
the Veteran limped due to back pain, favoring his left leg, as 
well as the June 2006 VA examiner's notation that his gait was 
antalgic.  

Therefore, the Board concludes that a 20 percent rating is 
warranted for lumbar degenerative disc disease prior to September 
12, 2006.  

The evidence regarding the Veteran's spine disability after his 
surgery in September 2006, shows that his range of motion has 
been limited further than it was prior to the surgery.  However, 
the measured range of motion on the December 2009 VA compensation 
examination still falls within the parameters of a 20 percent 
rating under the General Rating formula, even taking into 
consideration the functional impairment resulting from additional 
limitation due to pain after repetitive motion.  

In addition, there is no evidence of ankylosis or limitation of 
flexion of the Veteran's thoracolumbar spine to 30 degrees at any 
time during the appeal period. 

Accordingly, the Board concludes that a rating greater than the 
current 20 percent rating beginning November 1, 2006, is not 
warranted.  

C.  Left lower extremity radiculopathy

The Veteran's left lower extremity peripheral neuropathy is 
assigned a 10 percent evaluation under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8521.  Under Diagnostic Code 
8521, mild incomplete paralysis of the external popliteal nerve 
warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8521.  A 20 percent evaluation is for application when there 
is moderate incomplete paralysis of the external popliteal nerve.  
Id.  A 30 percent evaluation is warranted when there is severe 
incomplete paralysis of the external popliteal nerve.  Id.  A 
maximum 40 percent evaluation is for application when there is 
complete paralysis of the external popliteal nerve with foot drop 
and slight droop of the first phalanges of all toes, an inability 
to dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, lost abduction of the foot, 
weakened adduction, and when anesthesia covers the entire dorsum 
of the foot and toes.  Id.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a.  

Although the December 2009 VA examiner indicated that muscle 
strength in the Veteran's legs was normal, private and VA 
examiners in March 2006 and June 2008 noted some weakness.  
Further, the Veteran's own report of left leg weakness must be 
given considerable weight, since he is a physician.  In addition, 
although no examiner has described any foot drop, the Veteran 
(again, as a physician) has stated that he does experience some 
left foot drop when he is fatigued.  Also, examiners have 
reported some decreased sensation and decreased reflexes in his 
left leg.  However, the Veteran's primary radicular symptom has 
been pain radiating from his back down his left leg into his 
foot.  

Considering the noted clinical findings and the symptoms reported 
by the Veteran, and affording him the benefit of the doubt, the 
Board finds that the manifestations of the left lower extremity 
radiculopathy equate with moderate incomplete paralysis of the 
external popliteal nerve.  Such a finding meets the criteria for 
a 20 percent rating under Diagnostic Code 8521.  

Therefore, the Board concludes that an initial 20 percent rating 
is warranted for left lower extremity radiculopathy throughout 
the appeal period.  

D.  Hypothyroidism

The Veteran is assigned a 10 percent evaluation for 
hypothyroidism under 38 C.F.R. § 4.119, Diagnostic Code 7903.  
Hypothyroidism with fatigability, or with continuous medication 
required for control, is rated 10 percent disabling.  
Hypothyroidism with fatigability, constipation, and mental 
sluggishness is rated 30 percent disabling.  Hypothyroidism with 
muscular weakness, mental disturbance, and weight gain is rated 
60 percent disabling.  Hypothyroidism with cold intolerance, 
muscular weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness is rated 100 percent 
disabling.  38 C.F.R. § 4.119, Diagnostic Code 7903.  

The record shows that hypothyroidism was diagnosed and treated 
during service.  A service department clinic record dated in 
January 2005 indicates that he was then taking medication for the 
disorder.  No symptoms due to the hypothyroidism were noted at 
that time.  

However, a work-up for dysphagia and a feeling of fullness in the 
throat in 2006 showed the presence of a thyroid nodule, with 
suspicious cytology on biopsy.  Therefore, the Veteran underwent 
a two-stage total thyroidectomy in July and August 2006.  
Subsequent clinic records show that the Veteran has been treated 
successfully with thyroid medication.  He has not reported any 
symptoms due to hypothyroidism.  

On VA compensation examination in December 2009, the Veteran 
specifically denied a history of hypertension, dizziness, angina, 
fatigue, dyspnea, cough, wheezing, hemoptysis, fever, anorexia, 
night sweats, or any other relevant symptoms.  It was noted that 
he was taking thyroid medication on a daily basis.  Clinical 
examination was essentially normal, and laboratory tests for 
thyroid function were reportedly normal.  

Because the evidence shows that the Veteran has not experienced 
any symptoms due to hypothyroidism at any time during the appeal 
period, but with evidence that the disability requires continuous 
medication, the criteria for a 10 percent rating and no more are 
met under Diagnostic Code 7903.  

However, as a 10 percent rating is already in effect for the 
disability, no higher rating may be assigned. 

Thus, the preponderance of the evidence is against the Veteran's 
claim for a greater initial rating for hypothyroidism.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

III.  Extraschedular consideration

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the 
ratings are averages, it follows that an assigned rating may not 
completely account for each individual Veteran's circumstance, 
but nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability. In 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria found in the Rating Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria under 
the Rating Schedule reasonably describe the Veteran's disability 
level and symptomatology, then his disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Rating Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required.  

When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's migraine headaches are more than adequately 
contemplated by the 50 percent disability rating assigned herein 
by the Board.  No higher rating is provided by the Rating 
Schedule.  However, the Veteran's manifestations, consisting of 
severe headaches that occur every other week, and lasting up to 
several days and that, as reasonably stated by the Veteran in 
September 2008, have resulted in severe economic inadaptability 
by causing frequent absence from work and unreliability of 
performance, are specifically contemplated by the criteria for a 
50 percent rating.  Accordingly, the criteria for a 50 percent 
disability rating reasonably describes the Veteran's disability 
level and symptomatology and, therefore, the assigned schedular 
evaluation is adequate and no referral is required.  

When comparing the Veteran's disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that his 
lumbar degenerative disc disease is more than adequately 
contemplated by the 20 percent disability rating, including as 
assigned herein by the Board.  A rating in excess thereof is 
provided for certain manifestations of spine disorders but the 
evidence of record does not demonstrate that such manifestations 
are present in this case.  There is no evidence of ankylosis of 
the entire thoracolumbar spine or of limitation of flexion to 30 
degrees or less.  Nor is there any evidence of incapacitating 
episodes due to degenerative disc disease.  Accordingly, the 
criteria for a 20 percent disability rating prior to September 
12, 2006, and beginning November 1, 2006, more than reasonably 
describe the Veteran's disability level and symptomatology and, 
therefore, the assigned schedular evaluations are adequate and no 
referral is required.  

When comparing the disability picture due to the Veteran's left 
lower extremity radiculopathy with the symptoms contemplated by 
the Rating Schedule, the Board finds that this disability is also 
more than adequately contemplated by the 20 percent disability 
rating assigned herein by the Board.  A rating in excess thereof 
is provided for severe incomplete paralysis or for complete 
paralysis of the external popliteal nerve, but the evidence of 
record does not demonstrate that such manifestations are present 
in this case.  There is not more than moderate motor weakness of 
the muscles of the left lower leg and very mild decrease in 
sensation and reflexes.  Accordingly, the criteria for a 20 
percent disability rating more than reasonably describes the 
Veteran's disability level and symptomatology and, therefore, the 
assigned schedular evaluation is adequate and no referral is 
required.  

When comparing the disability picture due to the Veteran's 
hypothyroidism with the symptoms contemplated by the Rating 
Schedule, the Board finds that this disability is also more than 
adequately contemplated by the current 10 percent disability 
rating.  A rating in excess thereof is provided when the 
disability results in symptoms including fatigability, 
constipation, mental sluggishness, muscular weakness, and weight 
gain, but the evidence of record does not demonstrate that such 
manifestations are present in this case.  Accordingly, the 
criteria for a 10 percent disability rating more than reasonably 
describes the Veteran's disability level and, therefore, the 
assigned schedular evaluation is adequate and no referral is 
required.  



ORDER

Service connection for a thyroid neoplasm is denied.  

An initial 50 percent rating for migraine headaches is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  

An initial rating greater than 20 percent for lumbar degenerative 
disc disease beginning November 1, 2006, is denied.  

An initial 20 percent rating for lumbar degenerative disc disease 
prior to September 12, 2006, is granted, subject to the law and 
regulations governing the award of monetary benefits.  

An initial 20 percent rating for left lower extremity 
radiculopathy is granted, subject to the law and regulations 
governing the award of monetary benefits.  

An initial rating greater than 10 percent for hypothyroidism is 
denied.  



REMAND

In light of the Board's decision herein, the issue concerning 
entitlement to a TDIU must be remanded.  See Smith v. Gober, 236 
F.3d 1370, 1372 (Fed. Cir. 2001) (holding that issues that are 
inextricably intertwined must be considered together).  


Therefore, this case is remanded for the following action:

After conducting any additional development 
of the evidence deemed necessary, the RO 
must readjudicate the issue of entitlement 
to a TDIU.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  



No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


